ACCEPTED
                                                                                                                                           04-15-00052-CV
                                                                                                                               FOURTH COURT OF APPEALS
                                                                                                                                    SAN ANTONIO, TEXAS
                                                                                                                                       8/1/2016 4:24:55 PM
                                                                                                                                            KEITH HOTTLE
                                                                                                                                                    CLERK
                                                           OLIVER LAW FIRM
                                                        ATTORNEYS AT LAW
                                                     7898 BROADWAY, SUITE 120
                                                    SAN ANTONIO, TEXAS 78209                                              FILED IN
                                                                                                                   4th COURT OF APPEALS
                                                                                                                    SAN ANTONIO, TEXAS
                                                                                                                   8/1/2016 4:24:55 PM
TELEPHONE                                                                                                                  TELECOPIER
(210) 820-0082                                                                                                       KEITH(210)
                                                                                                                            E. HOTTLE
                                                                                                                                820-0077
                                                                                                                           Clerk
                                                                     August 1, 2016


  Clerk, Fourth Court of Appeals
  Mr. Keith E. Hottle
  Cadena-Reeves Justice Center
  300 Dolorosa, Ste. 3200
  San Antonio, TX 78205-3037

             RE:           Billy C. Whitfield and Carolyn Whitfield v. Charles Thomas Ondrej, et al.,
                           Fourth Court of Appeals No. 04-15-00052-CV; Trial Court Case No. 12-
                           10-00231-CVK in the 81st Judicial District, Karnes County, Texas

Dear Mr. Hottle:

        Please be advised that I will be out of the office on vacation from August 31 –
September 4, 2016. I respectfully request that no hearings in the above-referenced cause
of action be scheduled during that time.

       By copy of this letter, I am notifying counsel of record of my vacation schedule and
am requesting that counsel refrain from scheduling any depositions, hearings, or other court
appearances during my absence.

             Thank you for your assistance in this matter.

                                                                                               Very truly yours,

                                                                                               /s/ William H. Oliver
                                                                                               William H. Oliver
                                                                                               SBN: 15265200
                                                                                               wholiver@oliverlawfirmsa.com

WHO/km
cc:  James M. “Jamie” Parker, Jr., Esq. (Via E-mail jparker@namanhowell.com)
     Larry D. Warren, Esq. (Via E-Mail lwarren@namanhowell.com)
     Whitney S. Broadwater, Esq. (Via E-Mail wbroadwater@namanhowell.com)
     Jerry T. Steed, Esq. (Via E-mail jtsteed@steedbarkerlaw.com)
     John R. Lane, Jr., Esq. (Via E-mail johnlane@jrl-law.com)
     Matthew J. Countryman, Esq. (Via E-mail mcountryman@jrl-law.com)

P:\kmcelwain\wpdocs\Bradley, Karen\Appeal\2016-08-01 Ltr to Appellate Clerk re Vacation.docx
File No. 782.0001